UMB FINANCIAL CORPORATION

SCOUT INVESTMENTS RETENTION AND ANNUAL PERFORMANCE PROGRAM



EFFECTIVE JANUARY 1, 2012






SECTION I.






DEFINITIONS.




     In addition to the terms defined elsewhere throughout this Program (as
defined in Section II hereof), capitalized terms used herein shall have the
meanings as set forth in Appendix A to this Program.



SECTION II.






PURPOSE OF THE PROGRAM.




     The Company desires to effect a program pursuant to which Participants may
annually be eligible to receive a bonus with respect to a calendar-year
performance period (each a “Performance Year”) in which they are selected as
participants under such program, 50% in the form of a cash-based award and 50%
in the form of a Company Stock-based award, based on Scout Investments'
financial performance during such Performance Year. Pursuant to this Program, an
annual bonus pool (the "SIRAPP Bonus Pool") will be created at the beginning of
the calendar year immediately following the Performance Year, if Scout
Investments' Operating Margin (computed after taking into account the expenses
associated with this Program for such Performance Year) for the Performance Year
equals or exceeds an established threshold for such Performance Year (the
“Threshold Operating Margin”). If the Threshold Operating Margin is achieved,
then the SIRAPP Bonus Pool will be created in an amount equal to a percentage
(the “Funding Percentage”) of the difference between the Performance Year's
Actual Pretax Net Income and the Baseline Pre-tax Net Income amount (the "Net
Income Spread"). The Funding Percentage will be 15% for each Performance Years
in which the Threshold Operating Margin is achieved. If, however, for any
Performance Year, the Operating Margin (after taking into account the expense
associated with the funding of the SIRAPP Bonus Pool at the maximum Funding
Percentage of 15%) is computed as being less than the Threshold Operating Margin
reflected in the table set forth in Section V below, then the Funding Percentage
shall be reduced to a level where it results in the Threshold Operating Margin
being achieved. If, for any Performance Year, the Threshold Operating Margin
cannot be achieved by reducing the Funding Percentage all the way to zero
percent (0%), then no SIRAPP Bonus Pool will be established for such Performance
Year.

Eligible Participants may receive grants from the SIRAPP Bonus Pool in amounts
determined by the Committee, and such grants will be 50% in the form of a
Deferred Cash Award and 50% in the form of a Deferred Stock Award of
Service-Based Restricted Stock of the Company under the Company's Long-Term
Incentive Compensation Plan, as amended (the “LTIP”) (such Deferred Cash Awards
and Deferred Stock Awards being collectively referred to as the “Awards” and the
term “Grant” or “Granting” as used herein shall refer to the Committee’s act of
issuing or granting an Award). Each of such Awards will vest and be paid in
three (3) equal installments on the first business day of the first, second and
third calendar years following the calendar year in which they were Granted
(each of such three business days being referred to herein as a “Deferred Cash
Award Vesting Date” or a “Deferred Stock Award Vesting Date”, as applicable).
This program shall be known as the "Scout Investments Retention and Annual
Performance Program" and, hereinafter referred to as the "Program."

--------------------------------------------------------------------------------



SECTION III.






ADMINISTRATION.




     The Program shall be administered by the Committee (provided however that
the Committee may delegate such administration to a designatee in the case of
Participants who are not, during the applicable Performance Year(s), Designated
Executives for purposes of the LTIP). The Committee shall have full power to
delegate to one or more members of senior management of the Company, or a
committee thereof, all or a part of the Committee's power and authority set
forth herein as the Committee shall so determine; provided, however, in no event
may any determination or action be taken by such designatee which would affect
or relate to a Designated Executive, and no authority relating to a Deferred
Stock Award shall be delegated by the Committee. The Committee shall have full
power, in its sole discretion, to interpret, construe and administer the Program
and to adopt rules and regulations relating to the Program. Decisions made by
the Committee (or its designatee) in good faith and in the exercise of its
powers and duties hereunder shall be final and binding upon all parties
concerned. No member of the Committee (or its designatee)shall be liable to
anyone for any action taken or decision made in good faith pursuant to the power
or discretion vested in such member or the Committee or any designatee under the
Program.



SECTION IV.






PARTICIPATION.




     Eligibility for participation in the Program is limited solely to those
persons selected by the Committee. Selection as a Participant does not guarantee
receipt of any Awards pursuant to the Program for any particular (or any)
Performance Year, and participation (whether or not an Award is made for a
particular Performance Year) for one Performance Year does not entitle such
person to be a Participant for any future Performance Year. Generally, the
Committee shall select and designate the Participants for a specific Performance
Year no later than the ninetieth (90th) day of such Performance Year; provided,
however, the Committee may, in its sole discretion be permitted to add new
Participants or remove selected Participants at any time during such Performance
Year. In no event however, except with respect to the 2012 Performance Year,
shall any Designated Executive be added as a Participant subsequent to the 90th
day of the respective Performance Year.

SECTION V.    THRESHOLD OPERATING MARGIN FOR SIRAPP BONUS      POOL FUNDING. 


     With respect to each Performance Year, the SIRAPP Bonus Pool will be
funded, and Awards Granted, only if the Operating Margin for that Performance
Year is equal to or greater than the Threshold Operating Margin set forth below
for such Performance Year. Achievement of an Operating Margin equal to or
greater than the Threshold Operating Margin is referred to herein as "Threshold
Operating Margin Achievement."

Performance Year    Threshold Operating Margin 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  2012    0% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2013    0% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2014    30% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2015    30% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

    2016    32% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    2017    32% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    2018    33% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  SECTION VI.     FUNDING OF SIRAPP BONUS POOL.     


     For any Performance Year with Threshold Operating Margin Achievement, the
Company will credit to the SIRAPP Bonus Pool for such Performance Year an amount
equal to the Funding Percentage of the Net Income Spread for such Performance
Year. Such funding and the Granting of all Deferred Cash Awards and Deferred
Stock Awards related thereto shall occur as soon as practicable after the end of
that Performance Year but in no event later than March 15th of the calendar year
following the Performance Year for which the SIRAPP Bonus Pool was funded.

SECTION VII. DETERMINATION OF AMOUNT OF SIRAPP BONUSES.

     Subject to and in accordance with the conditions set forth in this Section
VII, for any Performance Year where SIRAPP Bonus Pool funding has occurred in
accordance with and at the time set forth in Sections V and VI above, the
Committee may divide and allocate among the selected Participants some or all of
the SIRAPP Bonus Pool through the Granting of Deferred Cash Awards and Deferred
Stock Awards to such selected Participants. The manner in which the SIRAPP Bonus
Pool is divided and allocated among eligible Participants, and the amounts of
the Awards, shall be discretionary and, in the sole judgment of the Committee,
based upon the Participant's performance during the Performance Year to which
the SIRAPP Bonus Pool funding relates, and other relevant factors.
Notwithstanding the general discretion granted to the Committee in the preceding
sentence, in no event shall the Committee (1) Grant a Deferred Cash Award and
Deferred Stock Award to any Designated Executive for any Performance Year in
amounts that in the aggregate exceeds a dollar amount equal to the product of
(a) the SIRAPP Bonus Pool for such Performance Year, multiplied by (b) the
percentage established by the Committee for such Designated Executive as of the
90th day of the Performance Year (which percentage may not be thereafter
increased during the Performance Year), or (2) make any adjustment to the SIRAPP
Bonus Pool allocation percentages after the 90th day of such Performance Year
that increases the amount that, absent any such adjustment, would have been
allocated to a Participant who is a "covered employee" as defined in Code
Section 162(m)(3) for that same Performance Year.

     (A) In all cases, a Participant must be employed by the Company or Scout
Investments on the last day of a Performance Year to be eligible to receive an
Award for that Performance Year and, except as provided in Section VIII (B)(i)
below, in order to be eligible to receive an Award, the Participant must be
employed by the Company or Scout Investments on the date the Award is Granted.

     (B) If the aggregate amount of all Awards Issued for any given Performance
Year is less than 100% of the SIRAPP Bonus Pool for that Performance Year, then
the balance of such SIRAPP Bonus Pool shall be returned to the Company.

--------------------------------------------------------------------------------

SECTION VIII.    FORM AND TIMING OF SIRAPP BONUSES AND AWARD  GRANTS.     


     All SIRAPP Bonuses shall be determined and the related Awards Granted on or
before March 15th of the calendar year following the Performance Year to which
such SIRAPP Bonuses relates. Each SIRAPP Bonus shall be Granted (x) 50% in the
form of a Deferred Cash Award and (y) 50% in the form of a Deferred Stock Award
to be paid/vest pursuant to and in accordance with the LTIP, except as otherwise
provided below:

(A) General Vesting/Payment Terms. Except as provided in Subsection (B) or

(C)      below, Awards shall be paid / vest as follows:     (i)      Deferred
Cash Awards.      (a) The first 1/3 of a Deferred Cash Award shall be paid on
the first  

business day of the first calendar year following the calendar year in which the
Deferred Cash Award was Granted (e.g., January 2, 2014 for a Deferred Cash Award
Issued in March of 2013 with respect to the 2012 Performance Year), in
accordance with this Program;

     (b) The second 1/3 of such Deferred Cash Award shall be paid on the first
business day of the second calendar year following the calendar year in which
the Deferred Cash Award was Granted, in accordance with this Program; and

     (c) The third 1/3 of such Deferred Cash Award shall be paid on the first
business day of the third calendar year following the calendar year in which the
Deferred Cash Award was Granted, in accordance with this Program.

     (d) No interest shall accrue or be paid with respect to any Deferred Cash
Award. Notwithstanding the foregoing and except to the extent provided for in
subsections (B) or (C) below, the Participant must be employed by the Company or
Scout Investments on the applicable Deferred Cash Award Vesting Date to be
eligible to receive payment of the Deferred Cash Award, and upon any
Participant's termination of employment with the Company or Scout Investments
for any reason other than those described in subsections (B) or (C) below, all
of such Participant's rights to receive any future payments with respect to any
Deferred Cash Award shall be immediately forfeited upon the Participant's
termination of such employment.

     (ii) Deferred Stock Awards. A Deferred Stock Award represents the
Participant's entitlement (x) to receive shares of Company Stock upon a future
Deferred Stock Award Vesting Date (e.g., pursuant to a restricted stock unit
type of award granted under the LTIP) or (y) for shares of Company Stock issued
on the Grant date of the Deferred Stock Award, to vest (i.e., no longer be
subject to a substantial risk of forfeiture) on the schedule provided for below
(e.g., pursuant to a restricted stock type of award granted under the LTIP). The
total number of shares of Company Stock subject to a Deferred Stock Award shall
be determined by dividing 50% of the Participant's

--------------------------------------------------------------------------------

SIRAPP Bonus by the Fair Market Value (as defined under the LTIP) of a share of
Company Stock on the day that the Deferred Stock Award was Granted, and rounded
down to the nearest whole share. Such Deferred Stock Award shall result in
either the issuance of shares of Company Stock or vesting of shares of Company
Stock (as the case may be depending upon the form of the Deferred Stock Award)
as follows:

     (a) The first 1/3 of the shares subject to such Deferred Stock Award shall
vest/issue on the first business day of the first calendar year following the
calendar year in which the Deferred Stock Award was Granted, in accordance with
this Program and the LTIP;

     (b) The second 1/3 of the shares subject such Deferred Stock Award shall
vest/issue on the first business day of the second calendar year following the
calendar year in which the Deferred Stock Award was Granted, in accordance with
this Program and the LTIP; and

     (c) The third 1/3 of the shares subject such Deferred Stock Award shall
vest/issue on the first business day of the third calendar year following the
calendar year in which the Deferred Stock Award was Granted, in accordance with
this Program and the LTIP.

     (d) Notwithstanding the foregoing and except to the extent provided for in
subsections (B) or (C) below, the Participant must be employed by the Company or
Scout Investments on the applicable Deferred Stock Award Vesting Date to be
eligible to receive/vest in such tranche of the Deferred Stock Award. Upon any
Participant's termination of employment with the Company or Scout Investments
for any reason other than as provided for in subsections (B) or (C) below, all
of such Participant's rights to receive/vest in any shares of Company Stock
pursuant to any Deferred Stock Award shall be immediately forfeited upon such
termination of employment

     (B) Payment Upon Involuntary Termination. With respect to any Participant
who, while employed by the Company or Scout Investments, is Involuntarily
Terminated after the end of a given Performance Year, the Participant's SIRAPP
Bonus for that Performance Year, if any, and any Awards Granted before the
Participant's Involuntary Termination shall be treated as follows:

     (i) If the SIRAPP Bonus (if any) for the Performance Year has not been made
and the Participant's Involuntary Termination occurs after the end of such
Performance Year (i.e., on or after January 1) but before the Granting of the
Awards for the Performance Year, then the full amount of the SIRAPP Bonus (if
any) for the Performance Year shall be made as an immediate lump-sum cash
payment on the date the Awards would otherwise have been Granted under this
Program in lieu of a Deferred Cash Award and Deferred Stock Award. If the
Participant's Involuntary Termination is due to the Participant's death, such
lump-sum cash payment shall be made to the Participant's designated
beneficiary/estate.

     (ii) With respect to Awards Granted before the Participant's Involuntary
Termination but for which all or a portion of such Awards have not been paid or
vested,

--------------------------------------------------------------------------------

(a) any unpaid portion of any outstanding Deferred Cash Awards at the time of
the Participant's Involuntary Termination shall immediately be accelerated and
paid within 60 days of the Participant's Involuntary Termination and (b) any
unvested or unissued portion of any Deferred Stock Awards at the time of the
Participant's Involuntary Termination shall vest/issue immediately upon the
Participant's Involuntary Termination. If the Participant has died, any such
issuance or payment shall be made to the Participant's designated
beneficiary/estate.

     (C) Change of Control. In the event of a Change of Control (as defined in
the LTIP) whereby any buyer or successor owner is not obligated pursuant to the
definitive acquisition agreement to assume and continue this Program, all
Deferred Stock Awards shall be deemed to become immediately vested and
nonforfeitable on the 15th day prior to the effective date of such Change in
Control (but in all cases contingent upon such Change of Control being
consummated) and all Deferred Cash Awards shall become payable immediately upon
the closing of such Change of Control transaction.

SECTION IX. RIGHTS TO SIRAPP BONUSES ARE UNSECURED.

     A Participant's potential right to a SIRAPP Bonus does not constitute an
equity or other ownership interest in the Company. The Company shall not be
required to and shall not segregate any funds representing any Deferred Cash
Award and nothing in this Program shall be construed as providing for such
segregation. Nothing in this Program and no action taken pursuant to its terms,
shall create or be construed to create a trust or escrow account of any kind, or
a fiduciary relationship between the Company, on the one hand, and a
Participant, or any other person, on the other hand. All Participants shall rely
solely on the unsecured promise of the Company to make the payments contemplated
hereunder, but shall have the right to enforce such a claim in the same manner
as any unsecured general creditor of the Company. Employee has no preferred
claim on, or any beneficial ownership in, any assets of the Company.

SECTION X.    AMENDMENT AND TERMINATION OF PROGRAM; TERM OF      PROGRAM 


     This Program constitutes the entire and final terms of the Program and
supersedes all prior agreements and undertakings, written and oral. relating to
the subject matter hereof. The Committee may, at any time or times, amend the
Program, pursuant to written resolution adopted by the Committee; provided,
however, no amendment shall be effective to decrease the amount of the SIRAPP
Bonus Pool for the Performance Year in which such amendment is made. The
Committee may, with respect to any future Performance Year terminate the Program
by written resolution adopted by the Committee; provided, however, unless
otherwise determined by the Committee, the Program shall automatically expire
after the Performance Year ending on December 31, 2018. In the event the Program
is terminated, no further Awards will be Granted under the Program, but Awards
Granted before the termination of the Program shall continue in accordance with
this Program until such Award either becomes vested and payable, or is
forfeited.



SECTION XI.






I.R.C. § 409A COMPLIANCE.




It is intended that the provisions of the Program comply with Section 409A of
the

Code and the Treasury regulations and guidance issued thereunder ("Section
409A") and that the

--------------------------------------------------------------------------------

Program be interpreted and operated consistent with such requirements of Section
409A in order to avoid the application of additive income taxes under Section
409A ("409A Penalties"). To the extent that a payment, or the settlement or
deferral thereof, is subject to Section 409A, except as the Participant and the
Committee otherwise determines in writing, the payment shall be paid, settled or
deferred in a manner that will meet the requirements of Section 409A, such that
the payment, settlement or deferral shall not be subject to the 409A Penalties.
To extent that a Participant would otherwise be entitled to any payment or
benefit under this Program that constitutes “deferred compensation” subject to
Section 409A and that if paid during the six months beginning on the date of the
Participant's termination of employment would be subject the 409A Penalties
because the Participant is a “specified employee” (within the meaning of Section
409A and as determined from time to time by the Committee), the payment will be
paid to the Participant on the earliest of the six-month anniversary of the
termination of employment, a change in ownership or effective control of the
Company (within the meaning of Section 409A) or the Participant's death. For
purposes of this Program, the use of the phrase "termination of employment" and
phrases of similar meaning shall have the same meaning as a "separation from
service" within the meaning of Section 409A.

     Notwithstanding any provision of the Program to the contrary, the Program
shall not be amended in any manner that would cause (i) the Program or any
amounts or benefits payable hereunder to fail to comply with the requirements of
Section 409A, to the extent applicable, or (ii) any amounts or benefits payable
hereunder that are not subject to Section 409A to become subject thereto (unless
they also are in compliance therewith), and the provisions of any purported
amendment that may reasonably be expected to result in such non-compliance shall
be of no force or effect with respect to the Program. Notwithstanding any other
provision in this Program, the Company, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify the Program to reflect the intention that the
Program qualifies for exemption from or complies with Section 409A in a manner
that as closely as practicable achieves the original intent of the Program and
with the least reduction, if any, in overall benefit to the Program's
Participants to comply with Section 409A on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A; provided, however, that neither the Company nor the Board
makes any representation that the Program shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Program.



SECTION XII.






NON-ASSIGNABILITY.




     A Participant's rights pursuant to this Program may not be transferred,
alienated, assigned, pledged, hypothecated or otherwise disposed of other than
by will or by the laws of descent and distribution. If a Participant attempts to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Participant's
rights to any SIRAPP Bonus, Deferred Cash Award or Deferred Stock Award or any
other right pursuant to this Program, or in the event of any levy, attachment,
execution, or similar process upon the right or interest conferred by this
Program, the Committee may terminate all of the Participant's rights under this
Program and all Deferred Cash Awards and Deferred Stock Awards granted to such
Participant, and all such of Participant's rights under this Program will
thereupon become null and void.



SECTION XIII.






MISCELLANEOUS.




--------------------------------------------------------------------------------

     There shall be deducted from each payment of a Deferred Cash Award the
amount of any tax required by any governmental authority to be withheld by the
Company with respect to such payment. There shall be deducted from each payment
or vesting of a Deferred Stock Award the amount of any tax required by any
governmental authority to be withheld by the Company with respect to such
payment and in accordance with the actual LTIP award agreement relating to such
Deferred Stock Award.

     Nothing in the Program shall be construed to give any person any benefit,
right or interest except as expressly provided herein, and nothing in the
Program shall be construed as establishing any right of continued employment by
the Company.

     The provisions of the Program, except where otherwise required by law, will
be governed, construed, enforced, and administered in accordance with the laws
of the State of Missouri.



SECTION XIV.




RECOVERY OR WITHHOLDING OF AWARDS

     Under Section VI and VII above, the applicable Funding Percentage of the
Net Income Spread for the applicable Performance Year is credited to the SIRAPP
Bonus Pool and allocated among the Participants in the form of a Grant of
Deferred Cash Awards and a Deferred Stock Awards. In computing the Net Income
Spread, determining such allocations, and computing the Awards that each
Participant is to be Granted under the Program for the respective Performance
Year, the Committee may rely upon financial results, operating metrics, or other
performance measurements or information (“Data”) relating to Scout Investments
or to the Participant. If the Committee (or its delegate) were to initially make
determinations based on the Data provided to it, but nevertheless subsequently
determine or concludes that either:

(i) any Data is incorrect or incomplete or requires adjustment in order to be
accurate (irrespective of whether a restatement or re-determination is
required), and that the use of such incorrect, incomplete or “un-adjusted” Data
has resulted in an Award (as it was initially determined or computed) being
larger (or having vested sooner) than it would have if full and accurate Data
had been used; or

(ii) the Participant has been found by the Committee (or its designate) to have
engaged in illegal, dishonest, fraudulent or intentional misconduct that had a
material impact on causing the amount of the Award (as it was initially
determined or computed) to be larger (or to have vested sooner or to have
otherwise been paid or delivered sooner) than it would have been in the absence
of such illegal, dishonest, fraudulent or intentional misconduct,

then the Committee shall have the discretion, to extent permitted by governing
law, to require that the Participant return to the Company, up to 100% of the
Award and /or cause the cancellation or non-delivery, non-payment, or
non-vesting, of up to 100% of the Award.

     In exercising the above discretion, the Committee (or its delegate) may
withhold or cancel restricted Company Stock in the amount or manner specified or
provided for in Section 954 of the Dodd-Frank Act (or any applicable regulations
promulgated thereunder or otherwise by regulatory agencies having jurisdiction
over the Company or its subsidiaries) with respect to

--------------------------------------------------------------------------------

such situations; provided, however, that if there is no such amount or manner
specified in such Act or regulations, then the Company is entitled (to the
extent not prohibited by applicable law or regulation) to withhold or cancel
cash or restricted Company Stock having a value equal to the amount specified by
the Compensation Committee (or its delegate) in its reasonable discretion (but
in no event shall such amount be less than the amount required by Section 954).
If such a withholding or cancellation is not possible (e.g., because restricted
Company Stock has already been delivered to the Recipient with the restrictions
removed, or cash has already been paid to the Recipient), then the Participant
must deliver and transfer to the Company, shares or cash having a value equal to
the applicable amount described above.

     Notwithstanding the foregoing, if within thirty-six (36) months after the
date that cash was paid or restrictions on restricted Company Stock received by
Recipient lapsed or were scheduled to lapse pursuant to the terms of the
respective grant agreement, the Committee (or its delegate) has not notified
Recipient that a return, withholding, cancellation or repayment is being
demanded or imposed, then no such return, withholding, cancellation or repayment
can thereafter be demanded or imposed regarding such Award.



SECTION XV.






EFFECTIVE DATE.




     The Program shall be effective as of January 1, 2012 such that the first
Awards shall be Granted on or before March 15,, 2013.

--------------------------------------------------------------------------------



Appendix B – Definitions




     "Actual Pretax Net Income" means, Scout Investment's total direct and
indirect income, minus its total expenses (including but not limited to salary,
benefits, FF&E, Special Service & Fees, legal and professional fees,
amortization of purchase premium & fees, miscellaneous expenses, and Service
Costs and Overhead allocations) all as customarily reported from time to time on
the periodic internal reports of profits and losses prepared by the Company with
respect to Scout Investments Inc.; the format and content of such reports may
change from time to time, and an example of such report in use at the time this
Program is adopted is attached (for demonstrative purposes only) as Exhibit 1,
reflecting some of the categories of expenses referenced in the above
parenthetical.

     "Baseline Pretax Net Income" means The pre-tax net income for the calendar
year 2011, as reflected by the “NI After Tax” entry on Exhibit 1.

"Board" means the Board of Directors of the Company.

     “Cause” means (i) the Participant’s (A) failure to devote substantially all
normal working hours to Scout Investments’ business except as specifically
approved by the board of Scout Investments, or (B) failure to perform his/her
assigned duties in a professional manner satisfactory to the Board of Scout
Investments, or the President or Chief Executive Officer of UMB Financial
Corporation, or (C) failure to achieve substantially all of his/her annual
performance standards or metrics agreed to in writing by the Participant and
his/her supervisor (or, if applicable, the Committee) over an extended period of
time, or, (D) failure to observe and abide by the policies and decisions of
Scout Investments and of the Company, in all material respects after the
Participant has received written notice and direction regarding such policies
and decisions; (ii) Participant’s refusal to comply in material respects with
reasonable, specific and lawful directions of the board of Scout Investments, or
of or of the President or Chief Executive Officer of UMB Financial Corporation,
(iii) the Participant engages in acts or omissions or other misconduct against
Scout Investments or the Company, including, without limitation, breaches of
fiduciary duty, malfeasance, intentional wrongdoing or dishonest or fraudulent
acts, that materially injure Scout Investments' or the Company’s business,
reputation or operations; (iv) the Participant is convicted of, or enters into a
plea of nolo contendere to, any crime involving the theft or willful destruction
of money or other property, any crime involving moral turpitude or fraud, or any
crime constituting a felony; or (v) Participant engages in the use of alcohol or
drugs on the job (excluding the reasonable use of alcohol in connection with
entertaining clients or similar business functions), or engages in excessive
absenteeism from the performance of the Participant’s duties as the Company’s
employee, other than for reasons of illness or Disability; provided, however,
all determinations of the occurrence or existence of the actions or
circumstances set forth above in subsections (i) through (v) above shall be made
by the Committee (or its designate) in its absolute discretion but acting in
good faith; and provided further that no termination for Cause will be made for
the reasons set forth in clauses (i) (A) through (D), unless (I) the Company has
given the Participant thirty (30) days’ written notice of the reason or
circumstances providing a basis for the termination, (II) the Participant has
had an opportunity during such thirty (30)-day period to cure the reason or
circumstance (if it is capable of being cured), and (III) the reason or
circumstance remains uncured after the expiration of such thirty (30)-day
period, in which case Company may terminate the Participant’s employment with

--------------------------------------------------------------------------------

the Company for Cause by giving five (5) days’ notice thereof to the
Participant. The Company is not required to provide additional written notice or
give the Participant the opportunity to cure such reason or circumstance if the
Participant subsequently engages in the same or substantially similar conduct
that gave rise to the original notice of termination.

“Committee” means the Compensation Committee of the Board.

“Company” means UMB Financial Corporation.

"Company Stock" means common stock of the Company.

     "Change in Control " means a Change in Control of Company as such term is
defined in the LTIP.

     "Deferred Cash Award" means a Participant's right to receive cash payments
on the applicable Deferred Cash Award Vesting Dates as described in Section VIII
(A) (i)(a) through (c).

     "Deferred Cash Award Vesting Date" means the applicable payment date that a
tranche of a Deferred Cash Award would be made as described in Section VIII (A)
(i)(a) through (c).

     "Deferred Stock Award" means an award granted under the LTIP pursuant to
which Participant will either receive, or become vested in one or more shares of
Company Stock as described in Section VIII(A) (ii)(a) through (c). All Deferred
Stock Awards shall be subject to both the terms and conditions set forth in this
Program, the LTIP and the applicable LTIP award agreement; provided, however,
the terms of such LTIP award agreement shall not be inconsistent with the terms
and conditions of this Program.

     "Deferred Stock Award Vesting Date" means the applicable payment or vesting
date for a tranche of a Deferred Stock Award as described in Section VIII (A)
(ii)(a) through (c).

     "Designated Executive" means a Participant who has been designated by the
Committee as an individual whose compensation is to be fixed exclusively by the
Committee and as that term is used under the LTIP.

     "Disability" or "Disabled" means a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the participant's employer.

     "Funding Percentage" means either 15% where the Operating Margin Threshold
is achieved after 15% of the Net Income Spread has been paid to the SIRAPP Bonus
Pool, or, if Operating Margin Threshold cannot be achieved with 15% of the Net
Income Spread being paid to the SIRAPP Bonus Pool, the largest percent of Net
Income Spread that could be paid to the SIRAPP Bonus Pool while still enabling
the Operating Margin Threshold to be achieved. If the

--------------------------------------------------------------------------------

Operating Margin Threshold cannot be achieved even with 0% of the Net Income
Spread being paid to the SIRAPP Bonus Pool, then the Funding Percentage will be
0%. In no event may the Funding Percentage exceed 15%.

     “Good Reason” means that, without Participant’s prior written consent, one
or more of the following events occurred: (i) Scout Investments or Company
materially breaches any employment agreement that it may have with Participant
hereof; or (ii) Scout Investments’ board or the President or Chief Executive
Officer of UMB Financial Corporation, materially changes Participant’s duties
from those assigned to Participant as of the date of this Effective Date of this
Plan (unless Participant has agreed to the change, or failed to protest in
writing any such change during the 15-day period immediately following his/her
being notified of such change); provided, however, that Participant will not be
deemed to have quit for the reasons set forth in clauses (i) or (ii) above,
unless (A) Participant has, within thirty (30) days of the first occurrence of
the events or circumstances providing a basis for Participant’s resignation, and
given the Scout Investments board and Company thirty (30) days’ written notice
of such events or circumstances and of Participant’s intention to resign as a
result thereof, (B) Scout Investments has had an opportunity during such thirty
(30) day-period to cure the reason or circumstance (if it is capable of being
cured), and (C) the reason or circumstance remains uncured after the expiration
of such thirty (30)-day period, in which case Participant may terminate
Participant’s employment with Scout Investments by giving five (5) days’ notice
thereof to Scout Investments’ board and the Company.

     "Involuntary Termination" or "Involuntarily Terminated" means a
Participant's termination of employment with the Company due to: (i) the
Participant's death, (ii) the Participant's Disability, (iii) the Company's
termination of the Participant's employment other than for Cause, or (iv) the
Participant's resignation for Good Reason.

     "LTIP" means the Company's Long-Term Incentive Compensation Plan, a Company
shareholder-approved equity compensation plan pursuant to which
Company-equity-based awards may be issued to eligible employees of the Company
and its subsidiaries.

     "Net Income Spread" means, for a Performance Year while this Program is in
effect, that Performance Year's Actual Pretax Net Income minus Baseline Pretax
Net Income.

     "Operating Margin" means Pre-tax Net Income for the respective Performance
Year minus the amount credited to the SIRAPP Bonus Pool for that Performance
year, divided by total revenue for that Performance year.

     "Participant" means an individual selected by the Committee to receive a
bonus from the SIRAPP Bonus Pool for a Performance Year in accordance with
Section IV hereof and who continues to be designated by the Committee as a
Participant at the end of the Performance Year.

"Performance Year" has the meaning as set forth in Section II of this Program.

     "SIRAPP Bonus" means the bonus paid to Participants in accordance with
Sections VII and VIII of this Program.

     "SIRAPP Bonus Payment Date" means, for each Performance Year, the date
during the following calendar year on which the Committee takes those actions
set forth in Section VIII,

--------------------------------------------------------------------------------

including Granting of Deferred Stock Awards and Deferred Cash Awards. The SIRAPP
Bonus Payment Date shall be used as the applicable date from which the payment
dates and vesting dates for a Participant's Deferred Cash Award and Deferred
Stock Award are measured, respectively.

     "SIRAPP Bonus Pool" means the means the annually calculated notional bonus
pool, expressed in dollars, which shall be equal to the Funding Percentage of
the immediately preceding Performance Year's Net Income Spread, and which will
distributed in accordance with Sections VII and VIII hereof.

     "Scout Investments" means Scout Investments, Inc., a wholly-owned
subsidiary of the Company.

--------------------------------------------------------------------------------